Jueces concurrentes:
Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
Presentada moción de reconsideración por la parte ape-lante, fué declarada sin lugar sin opinión en febrero 10, 1914, y habiendo la misma parte presentado de nuevo otra moción de reconsideración, también fué denegada en febrero 18, 1914, por medio de la siguiente opinión del tribunal emitida por el Juez Asociado Sr. Wolf.
La moción que ahora formulan los apelantes tiene por objeto que este tribunal reconsidere su sentencia desestimando la apelación interpuesta en este caso en el sentido de que la desestimación decretada se entienda sin perjuicio de que pueda establecerse una nueva apelación y se hacen citas de casos de California en la referida moción. En California el apelante tiene algunos meses después de dictada la sen-tencia dentro de los' cuales puede interponer su apelación. En Puerto Eico el término para apelar es de 30 días. Si en este caso la sentencia fué anotada.o registrada por el secre-tario de la corte de distrito uno o dos días después de dictado el fallo al cual hicimos referencia en nuestra anterior opinión de 3 de febrero, 1914, sería entonces ocioso que desestimá-ramos la apelación sin perjuicio de una nueva apelación puesto que el término ya habría expirado. La apelación fué inter-puesta en 31 de mayo de 1913, lo que constituye otro indicio de que ya han transcurrido más de 30 días desde la fecha *96en que se dictó la sentencia si ésta fné realmente registrada. Si no existe sentencia registrada entonces el apelanté podría hacer qne el secretario registrara nna e interponer recurso de apelación contra la misma. No vemos qué beneficio podría proporcionar a los apelantes dicha moción, la que debe ser desestimada.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.